the president pronounced the opinion of the Court, that the note of William Ronald to the appellant, the authenticity of which is admitted by the answer of the appellees, is sufficient evidence of the contract for two tracts of land, one of twenty-five acres, and the other of one hundred and fifty acres, as is set forth in the bill; that, rating the said lands at five dollars per acre, the *80price alledged in the bill, and proved by one witness to have been assented to by the said William Ronald, it appears, by the report of the commissioner, and the evidence therein referred to, that the full consideration for the said two tracts of land has been paid by the appellant to the said William Ronald in his lifetime, leaving a balance due to the appellant. The Court is therefore of opinion, that the appellant is well entitled to the lands in question ; to be laid off by a commissioner, or commissioners, to be appointed by the Court of Chancery, according to the terms of the note of the said William Ronald, in a compact form, and so as to suit the remainder of the said Beáverdam tract; — that there is no error in so much of the said decree as confirms the commissioner’s report, and that the residue thereof is erroneous.”
It was therefore decreed, that so much of the said decree as is mentioned above to be correct be affirmed ; that the residue thereof be reversed, and that the cause be remanded for farther proceedings.